Citation Nr: 1523872	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  15-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 





INTRODUCTION
	
The Veteran served on active duty from November 1956 to November 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has had ringing in his ears since his discharge from service.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Service Connection for Tinnitus

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The Veteran has a current disability - namely tinnitus.  Next, there is evidence of an in-service injury.  Specifically, the Veteran stated that he worked near loud jet engines during service.  This is confirmed by the Veteran's DD 214 which indicates that the Veteran's specialty was an aircraft mechanic, which has a high probability of noise exposure.  Accordingly, the Board accepts the Veteran's account of in service acoustic trauma.  

The Veteran was afforded a VA examination in April 2014 where the examiner noted that the Veteran did not report any recurrent tinnitus.  However, on the Veteran's July 2014 Notice of Disagreement and December 2014 VA Form 9, the Veteran stated that he has had ringing in his ears consistently since his discharge from service.  The Board finds that that there is competent and credible evidence that the Veteran suffers from tinnitus.  Importantly, tinnitus is unlike hearing loss, in that it is capable of lay observation.  Moreover, the Board credits the Veteran's statements that he has suffered from tinnitus since service.  The Veteran has consistently reported the onset in service.  Therefore, his opinion as to nexus is both competent and credible.  For that reason, the Board finds that the evidence is at least in equipoise.  Therefore, applying the doctrine of the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran was afforded a VA examination in April 2014 where the examiner noted that the Veteran reported exposure to a chainsaw at work with the forest service for 40 years and recreational hunting.  The examiner opined that the Veteran's bilateral hearing loss disability was less likely than not related to service.  The examiner reasoned that the Veteran's discharge audiogram was within normal limits, other than a right high frequency loss at 8,000 Hertz.  The examiner also noted that the Veteran's significant post military noise exposure working with chainsaws for 40 years was more likely the cause of the current hearing loss.  

On the Veteran's July 2014 Notice of Disagreement and December 2014 VA Form 9, the Veteran stated that the examiner's statement regarding his post-service noise exposure was a "gross mischaracterization."  The Veteran stated that his use of a chainsaw was not on a daily basis and only occurred if a tree fell and blocked a road, which was on average, once a month.  He also stated that he used hearing protection while using the chainsaws.  As the examiner's opinion is based on an inaccurate factual basis, the Board finds it to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (1997); Reanol v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, the Veteran should be afforded a new examination on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for another VA examination to ascertain the nature and etiology of his bilateral hearing loss disability.  The electronic claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner is asked to elicit a full history from the Veteran of his noise exposure, both in service and after service.  The examiner is then asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to any incident of military service, including in-service noise exposure.  The examiner should explain the significance, if any, of any shifts in hearing acuity in service.  

The examiner's attention is directed to the Veteran's military occupational specialty (MOS) as an aircraft mechanic, which has a high probability of noise exposure.  The examiner's attention is also directed to the Veteran's statements that his post-service exposure to chainsaws were infrequent and occurred on average, once a month, with the benefit of hearing protection.  

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


